Citation Nr: 1732967	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-31 150	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Air Force, with active duty service from June 1963 through April 1967.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a February 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Columbia, South Carolina.  Jurisdiction of the Veteran's appeal has subsequently been transferred to Atlanta, Georgia (hereinafter Agency of Original Jurisdiction ("AOJ")).

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing, held at the RO in Atlanta, Georgia.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  Most recently, in November 2015, the Board remanded the Veteran's appeal to the AOJ for further development.  Specifically, the Board found that the AOJ had not substantially complied with the Board's prior December 2014 remand instructions, as they had not obtained relevant medical records and had not requested the Veteran's service records.  Following the Board's November 2015 remand, review of the claims file indicates the requested development actions were accomplished by the AOJ, as the Veteran's file now includes the requested medical records and the proper development actions were taken to obtain the Veteran's service records.  Therefore, the Board finds the directives of the November 2015 remand were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that in a December 2016 rating decision AOJ awarded the Veteran entitlement to service connection for diabetes mellitus, type II, and coronary artery disease, as a result of his in-service exposure to herbicides.  The AOJ additionally assigned a 20 percent disability evaluation for the Veteran's diabetes mellitus, effective July 17, 2007 and a 30 percent disability rating for the Veteran's coronary artery disease, effective November 7, 2011.  The Veteran was informed of this award in a letter dated December 19, 2016.
Since this grant of service connection, and assignment of the respective disability evaluations, neither the Veteran nor his representative have expressed disagreement with the assigned ratings.  The December 19, 2016 notification letter, which informed the Veteran of the grant of service connection, additionally informed the Veteran on how to appeal the assigned disability ratings, if he disagreed with the AOJ's findings.  To date, no notice of disagreement has been filed.  As such, the issues of entitlement to an increased disability rating for the now service-connected diabetes mellitus, type II, and coronary artery disease are not presently before the Board.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See also 38 C.F.R. § 20.200 (2016).

The single, remaining issue, on appeal is the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to diabetes.  The Veteran's claim for service connection of this disability was previously denied by the AOJ in a February 2017 Supplemental Statement of the Case ("SSOC").  The Veteran was denied service connection for hypertension on a direct, secondary, and presumptive basis.  However, in response to the February 2017 SSOC, the Veteran submitted a signed letter which expressed his satisfaction with his appeal and expressed his intent to withdraw
 all pending claims.  

FINDING OF FACT

In February 2017, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  




CONCLUSION OF LAW

The criteria for withdraw of the appeal for service connection for hypertension, to include as secondary to diabetes mellitus, has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);  38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdraw may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  See 38 C.F.R. § 20.204(b).

In February 2017, the Veteran submitted a signed form letter indicating that, following a recent rating decision granting one or more issues on appeal, the Veteran was satisfied with all issues on appeal and he wished to withdraw all remaining issues associated with the appeal.  This letter thus indicates the Veteran's intent to withdraw the matter of entitlement to service connection for hypertension. This letter, entitled "Appeals Satisfaction Notice," is clear and unambiguous.

Consequently, the Board finds that the Veteran has withdrawn his appeal. Hence, there remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






ORDER

The appeal as to the matter of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


